Greylock Capital Corporate Structure


                 Greylock Capital Associates, LLC                100% Internally Owned
                                 (“GCA”)

                                                           100% Ownership




                Greylock Capital Management, LLC                            Greylock Capital      Greylock Capital
                                 (“GCM”)                                     Advisers, LLC     Financial Advisers, LLC
                                                                              (“GCAdvisers”)           (“GCFA”)
                  U.S. SEC Registered Investment Advisor

          100% Ownership                            100% Ownership                                  100% Ownership




   Greylock Capital Management                Greylock Capital Management                      GCFA Securities, LLC
          Ghana Limited                                (Asia) Pte. Ltd.                               (“GCFAS”)
